Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 2/11/2021. Claims 1, 3-6, 8-9, 11-14, and 16-24 are allowed and claims 1, 9 and 17 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of: receiving, by one or more processors of a computing device and from an external computing device, a first one or more application elements of a plurality of application elements of a first application that is to be installed at the computing device; receiving, by the one or more processors and from the external computing device, a request to obtain, from a second application that is installed at the computing device, a second one or more application elements of the plurality of application elements of the first application that is to be installed at the computing device, wherein at least one of the second one or more application elements of the plurality of application elements is not shared between the second application and the first application; obtaining, by the one or more processors, from the second application that is installed at the computing device, and responsive to the request, the second one or more application elements of the plurality of application elements of the first application that is to be installed at the computing device; and 

The prior art of record (Teodosiu et al. US 7,640,363 B2, Herle US 7,461,373, Navarro US PG Pub. 2010/0257520 A1, Craft et al. US PG Pub. 2007/0180206 A1 and Ranganathan et al. US PG Pub. 2012/0233590 A1) teaches reusing/recycling/sharing/etc. application artifacts already installed on a computing device for a first/already installed/etc. application when downloading/installing another/new/second application to the computing device, such that application elements are obtained from the already installed application when installing the second/new application and only application elements not already installed on/already present on/etc. the computing device are downloaded/obtained/received/etc. when installing the second/new application, and installing the second/new application on the computing device using the application elements obtained from the already installed/first application and the application elements that are downloaded/obtained/etc. However, the prior art of record fails to render an obviousness of installing a first application at the computing device using a first one or more application elements and a second one or more application elements, including the at least one of the second one or more application elements of the plurality of application elements that is not shared between a second application and the first application, after receiving, by one or more processors .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193